Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 3

This AMENDMENT NO. 3 (this “Agreement”) to the Fourth Amended and Restated
Credit Agreement, dated as of May 21, 2014 (as amended by that certain Amendment
No. 1 dated as of February 5, 2015, that certain letter amendment dated as of
November 29, 2016, as amended by that certain Amendment No. 2 and Consent dated
as of August 17, 2017, and as the same may have been further amended, restated,
supplemented or otherwise modified from time to time before the date hereof, the
“Original Credit Agreement”, and as the Original Credit Agreement is amended
hereby and further amended, supplemented, amended and restated or otherwise
modified from time to time, the “Credit Agreement”), by and among H&E EQUIPMENT
SERVICES, INC., a Delaware corporation (“H&E Delaware”), GREAT NORTHERN
EQUIPMENT, INC., a Montana corporation (“Great Northern”), H&E EQUIPMENT
SERVICES (CALIFORNIA), LLC, a Delaware limited liability company (“H&E
California” and, together with H&E Delaware and Great Northern, each, a
“Borrower” and, collectively, the “Borrowers”), the other Credit Parties named
therein, the Lenders named therein, WELLS FARGO CAPITAL FINANCE, LLC, a Delaware
limited liability company, as successor to General Electric Company,
successor-by-merger to General Electric Capital Corporation, as Agent (in such
capacity, together with its successors and assigns in such capacity, “Agent”),
and the other agents party thereto, is entered into as of November 10, 2017, by
and among the Borrowers, the Lenders signatory hereto and the Agent. Unless
otherwise provided, all capitalized terms used herein shall have the meanings
ascribed thereto in the Credit Agreement.

R E C I T A L S:

WHEREAS, the Borrowers have requested that the Agent and Requisite Lenders agree
to certain amendments of the Original Credit Agreement as set forth in this
Agreement; and

WHEREAS, the Agent and the Lenders party hereto have agreed to such amendments
to the Original Credit Agreement, subject to the terms and conditions of this
Agreement.

NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, and subject to the terms and conditions hereof,
the Borrowers, the Requisite Lenders and the Agent agree as follows:

Section 1.

AMENDMENTS

The Original Credit Agreement is amended as follows:

(a) Annex A to the Original Credit Agreement is amended by adding the following
new definitions in appropriate alphabetical order:

“Amendment No. 3” means that certain Amendment No. 3 dated as of November 10,
2017, by and among the Borrowers, the Lenders signatory thereto, and the Agent.

“Amendment No. 3 Effective Date” means the “Amendment No. 3 Effective Date,” as
such term is defined in Amendment No. 3.

(b) Each of the following definitions in Annex A to the Original Credit
Agreement is amended so that it reads, in its entirety, as follows:



--------------------------------------------------------------------------------

“2025 Senior Unsecured Note Indenture” means that certain Indenture dated as of
August 24, 2017, by and among Parent, the guarantors from time to time party
thereto, and The Bank of New York Mellon Trust Company, N.A., a national banking
association, as indenture trustee, as the same may be amended, restated,
supplemented, or otherwise modified from time to time.

“2025 Senior Unsecured Notes” means H&E Delaware’s $750,000,000 aggregate
principal amount of 5-5/8% senior unsecured notes due 2025 issued pursuant to
the 2025 Senior Notes Indenture and all other senior unsecured notes issued
pursuant to the 2025 Senior Unsecured Note Indenture, together with any
amendments, modifications, supplements, replacements or substitutions thereof
made or issued in accordance with the terms of the 2025 Senior Unsecured Note
Indenture and this Agreement.

(c) Section 6.3(a)(vii)(B) of the Original Credit Agreement is amended so that
it reads, in its entirety, as follows:

(B) solely with respect to the 2025 Senior Unsecured Notes, $950,000,000 (less
all repayments, payments, repurchases, and redemptions thereof).

Section 2.

CONDITIONS TO EFFECTIVENESS

None of the amendments set forth in Section 1 of this Agreement shall become
effective until the satisfaction of each of the following conditions precedent
(the date on which such conditions precedent are satisfied is referred to as the
“Amendment No. 3 Effective Date”):

(a) the Agent shall have received one or more counterparts of (i) this
Agreement, executed and delivered by the Borrowers, the Requisite Lenders, and
the Agent, and (ii) the Consent and Reaffirmation in the form of Exhibit I
hereto, executed and delivered by the Guarantors; and

(b) there shall be no continuing Default or Event of Default (after giving
effect to this Agreement), and the representations and warranties of the
Borrowers contained in this Agreement shall be true and correct in all material
respects.

Section 3.

LIMITATION ON SCOPE

Except as expressly provided herein, the Loan Documents shall remain in full
force and effect in accordance with their respective terms. The amendments and
consents set forth herein shall be limited precisely as provided for herein and
shall not be deemed to be amendments or waivers of or consents to or
modifications of any term or provision of the Loan Documents or any other
document or instrument referred to therein or of any transaction or further or
future action on the part of any Credit Party requiring the consent of the Agent
or the Lenders except to the extent specifically provided for herein. The Agent
and the Lenders have not and shall not be deemed to have waived any of their
respective rights and remedies against any Credit Party for any existing or
future Defaults or Events of Default, except as expressly set forth herein.

 

2



--------------------------------------------------------------------------------

Section 4.

MISCELLANEOUS

(a) Each Borrower hereby represents and warrants as follows:

(i) this Agreement has been duly authorized and executed by such Borrower and is
the legal, valid and binding obligation of such Borrower, enforceable in
accordance with its terms, except as (1) such enforceability may be limited by
applicable bankruptcy, insolvency, reorganization, moratorium and similar laws
affecting the rights of creditors in general and (2) the availability of
equitable remedies may be limited by equitable principles of general
applicability; and

(ii) such Borrower repeats and restates the representations and warranties of
such Borrower contained in the Credit Agreement as of the Amendment No. 3
Effective Date, except to the extent such representations and warranties relate
to a specific date; provided that references to the “Credit Agreement” or “this
Agreement” in such representations and warranties shall be deemed to be
references to the Credit Agreement as amended pursuant to this Agreement.

(b) This Agreement is being delivered in the State of New York.

(c) Each Borrower ratifies and confirms that all Loan Documents remain in full
force and effect notwithstanding the execution and delivery of this Agreement
and that nothing contained in this Agreement shall constitute a defense to the
enforcement of any Loan Document.

(d) This Agreement may be executed by the parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed an
original, but all of which counterparts together shall constitute but one and
the same instrument.

(e) This Agreement is a “Loan Document” and each of the following provisions of
the Credit Agreement is hereby incorporated herein by this reference with the
same effect as though set forth in its entirety herein, mutatis mutandis:
Section 11.6 (Severability), Section 11.9 (Governing Law), Section 11.10
(Notices), Section 11.11 (Electronic Transmissions), Section 11.12 (Section
Titles), Section 11.14 (Waiver of Jury Trial), Section 11.17 (Advice of Counsel)
and Section 11.18 (No Strict Construction). The preamble and recitals to this
Agreement are incorporated herein by this reference.

[Continued on following page.]

 

3



--------------------------------------------------------------------------------

Witness the due execution hereof by the respective duly authorized officers of
the undersigned of this Agreement as of the date first written above.

 

H&E EQUIPMENT SERVICES, INC. By: /s/ Leslie
Magee                                     Name: Leslie Magee Title:   CFO H&E
EQUIPMENT SERVICES (CALIFORNIA), LLC By: /s/ Leslie
Magee                                     Name: Leslie Magee Title:   CFO GREAT
NORTHERN EQUIPMENT, INC. By: /s/ Leslie
Magee                                     Name: Leslie Magee Title:   CFO

[H&E—AMENDMENT NO. 3]



--------------------------------------------------------------------------------

WELLS FARGO CAPITAL FINANCE, LLC, as Agent and as a Lender

By:  

/s/ Matt Mouledous

Name:   Matt Mouledous Title:   Vice President

[H&E—AMENDMENT NO. 3]



--------------------------------------------------------------------------------

BANK OF AMERICA, N.A. as a Lender

By:  

/s/ Marzan Khan

Name:   Marzan Khan Title:   Assistant Vice President

[H&E—AMENDMENT NO. 3]



--------------------------------------------------------------------------------

EXHIBIT I

CONSENT AND REAFFIRMATION

Each of the undersigned (the “Guarantors”) hereby (i) acknowledges receipt of a
copy of Amendment No. 3, dated as of November 10, 2017 (“Amendment No. 3”), to
the Fourth Amended and Restated Credit Agreement, dated as of May 21, 2014, as
amended by that certain Amendment No. 1 dated as of February 5, 2015, that
certain letter amendment dated as of November 29, 2016, that certain Amendment
No. 2 and Consent dated as of August 17, 2017, and as the same may have been
amended, restated, supplemented, or otherwise modified from time to time before
the date hereof, among H&E Equipment Services, Inc., Great Northern Equipment,
Inc., H&E Equipment Services (California), LLC (collectively, the “Borrowers”),
the other Credit Parties named therein, the Lenders named therein, Wells Fargo
Capital Finance, LLC, as successor to General Electric Company,
successor-by-merger to General Electric Capital Corporation, as Agent, and the
other agents party thereto; (ii) consents to the Borrowers’ execution and
delivery thereof and approves and consents to the transactions contemplated
thereby; (iii) agrees to be bound thereby; (iv) affirms that nothing contained
therein shall modify or diminish in any respect whatsoever its obligations under
its Guaranty and the other Loan Documents to which it is a party and reaffirms
that such Guaranty and the other Loan Documents are and shall continue to remain
in full force and effect; and (v) repeats and restates the representations and
warranties of such Guarantor contained in the Credit Agreement (as defined in
Amendment No. 3) as of the Amendment No. 3 Effective Date, except to the extent
such representations and warranties relate to a specific date; provided that
references to the “Credit Agreement” or “this Agreement” in such representations
and warranties shall be deemed to be references to the Credit Agreement (as
defined in Amendment No. 3) as amended pursuant to Amendment No. 3. The
acknowledgements contained herein by the Guarantors are made and delivered to
induce the Agent, the Requisite Lenders to enter into Amendment No. 3, and the
Guarantors acknowledge that the Agent and Requisite Lenders would not enter into
Amendment No. 3 in the absence of such acknowledgements. Although the Guarantors
have been informed of the matters set forth herein and have acknowledged and
agreed to same, the Guarantors understand that the Agent and Lenders have no
obligation to inform the Guarantors of such matters in the future or to seek the
Guarantors’ acknowledgment or agreement to future amendments or waivers, and
nothing herein shall create such a duty. Capitalized terms used herein without
definition shall have the meanings given to such terms in the Credit Agreement
(as defined in Amendment No. 3).

[Continued on following page.]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the undersigned have executed this Consent and Reaffirmation
on and as of the date of Amendment No. 3.

 

GNE INVESTMENTS, INC.

By:  

/s/ Leslie Magee

Name:   Leslie Magee Title:   CFO

 

H&E FINANCE CORP.

By:  

/s/ Leslie Magee

Name:   Leslie Magee Title:   CFO

 

H&E CALIFORNIA HOLDING, INC.

By:  

/s/ Leslie Magee

Name:   Leslie Magee Title:   CFO

 

H&E EQUIPMENT SERVICES (MID-ATLANTIC), INC.

By:  

/s/ Leslie Magee

Name:   Leslie Magee Title:   CFO

[H&E—AMENDMENT NO. 3]